DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus claims 1-20 filed on 10/06/2021 are currently pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 10, line 2 – the word “have” has been replaced by - - having - -.
	Claim 20, line 2 – the word “have” has been replaced by - - having - -.
	The above amendment is set forth because the phrase “wherein the carbonaceous materials comprise carbon molecular sieves have a pore size of at least 2 Å” is replete with idiomatic error. The scope of the claims has not been changed. In the event Applicant disagrees with the above examiner’s amendment, the examiner can be reached at the phone number set forth below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are patent number US7,196,236 (US’236) and patent application publication numbers US2020/0062679A1 (US’679) and US2020/0172457A1 (US’457).
US’236 teaches a process for the production of CF3I by reacting a source of iodine with perfluoromethyl compound of formula CF3R, wherein trifluoroacetyl iodide has been defined by the formula (see underlined below):

    PNG
    media_image1.png
    97
    596
    media_image1.png
    Greyscale

US’236 teaches that the reaction is conducted in the presence of a catalyst on a support, among which activated carbon has been used as a support (col. 3, line 48).

US’679 teaches a gas-phase process for producing trifluoroiodomethane, the process comprising: 
providing a reactant stream comprising hydrogen iodide and at least one trifluoroacetyl halide selected from the group consisting of trifluoroacetyl chloride, trifluoroacetyl fluoride, trifluoroacetyl bromide, and combinations thereof;
reacting the reactant stream in the presence of a first catalyst at a first reaction temperature from about 25° C. to about 400° C. to produce an intermediate product stream comprising trifluoroacetyl iodide; and
reacting the intermediate product stream in the presence of a second catalyst at a second reaction temperature from about 200° C. to about 600° C. to produce a final product stream comprising the trifluoroiodomethane.
US’679 further provides a number of the first and second catalyst, among which activated carbon is listed.

However, neither US’236 nor US’679 teaches the use of the activated carbon for the purpose of removing hydrogen iodide, hydrogen triiodide and iodine from trifluoroacetyl iodide feedstock (claim 1) or from product stream comprising CF3I. 

US’457 teaches a method for purifying trifluoroiodomethane, the method comprising providing a process stream comprising trifluoroiodomethane, organic impurities, and acid impurities; reacting the process stream with a basic aqueous solution, the basic aqueous solution comprising water and at least one base selected from the group of an alkali metal carbonate and an alkali metal hydroxide; and separating at least some of the organic impurities from the process stream. US’457 teaches that HI is among the examples of acid impurities. However, US’457 fails to teach the claimed method of producing trifluoroiodomethane, wherein a feedstock comprising trifluoroacetyl iodide is passed through at least one column charged with carbonaceous materials to remove hydrogen iodide (HI), hydrogen triiodide (HI3) and iodine (I2) from the feedstock, followed by providing the feedstock to a reactor to produce a trifluoroiodomethane product stream. US’457 also fails to teach or suggest the claimed method of producing trifluoroiodomethane, by providing a feedstock comprising trifluoroacetyl iodide to a reactor to produce a trifluoroiodomethane product stream; and passing the trifluoroiodomethane product stream from the reactor through at least one column charged with carbonaceous materials to remove hydrogen iodide (HI), hydrogen triiodide (HI3) and iodine (I2) from the trifluoroiodomethane product stream.

In view of the foregoing, a skilled artisan would not have been motivated to use the methods of US’236, US’679 and US’457 to arrive at the instantly claimed methods. Accordingly, the claimed methods of producing CF3I are deemed novel and unobvious over the closest prior art references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622